Exhibit 10.5

EXECUTION COPY

LOCK UP AGREEMENT

This Lock Up Agreement (this “Agreement”), dated as of June 1, 2009, is entered
into by and among General Motors Nova Scotia Finance Company, a Nova Scotia
unlimited company (the “Company”), General Motors of Canada Limited, a Canadian
federal corporation (“GM Canada” or “GMCL”), GM Nova Scotia Investments Ltd., a
Nova Scotia company (“GM Investments” and, collectively with the Company and GM
Canada, the “Canadian Entities”), General Motors Corporation, a Delaware
corporation (the “Guarantor”), and each of the undersigned beneficial owners
(each a “Holder” and collectively, the “Holders”) of the Company’s 8.375%
Guaranteed Notes due December 7, 2015 (the “2015 Notes”) or the Company’s 8.875%
Guaranteed Notes due July 10, 2023 (the “2023 Notes” and together with the 2015
Notes, the “Notes”). The Holders, the Canadian Entities, the Guarantor and any
subsequent person that becomes a party hereto in accordance with the terms
hereof are referred to herein as the “Parties.” Each of the terms used herein
not defined herein shall have the meaning given such term in the Fiscal and
Paying Agency Agreement, dated as of July 10, 2003 (the “Fiscal and Paying
Agency Agreement”), among the Company, the Guarantor, Deutsche Bank Luxembourg
S.A., as fiscal agent (the “Fiscal Agent”) and Banque Générale du Luxembourg
S.A. governing each series of Notes.

RECITALS

WHEREAS, the Guarantor and certain of its subsidiaries and affiliates who shall
be debtors in the Chapter 11 Cases (as defined below) intend to commence on or
about June 1, 2009 jointly administered chapter 11 cases (the “Chapter 11
Cases”) by filing voluntary petitions for relief under chapter 11, title 11 of
the United States Code (the “Bankruptcy Code”), in the United States Bankruptcy
Court for the Southern District of New York (the “Bankruptcy Court”);

WHEREAS, the Holders, the Canadian Entities and the Guarantor desire to, among
other things, take certain actions and consummate certain transactions
contemplated hereby to facilitate the resolution and settlement of various
direct, indirect or derivative claims and causes of action of the Holders
against one or more of the Canadian Entities and the Guarantor and to facilitate
the business and financial restructuring of the Guarantor, the other debtors in
the Chapter 11 Cases and certain of the Canadian Entities;

WHEREAS, the Company has requested and the Holders have agreed to vote to amend
the Fiscal and Paying Agency Agreement and the global securities representing
the Notes as contemplated by this Agreement, in exchange for certain cash
payments and the preservation in the Chapter 11 Cases of certain direct,
indirect or derivative claims and causes of action of the Holders and the
Company against the Guarantor;

WHEREAS, in furtherance of the foregoing, the Company shall, in accordance with
the terms of the Fiscal and Paying Agency Agreement, convene a meeting (the
“Meeting”) of holders of the Notes for the purpose of passing an extraordinary
resolution to amend the Fiscal and Paying Agency Agreement and the global
securities representing the Notes to provide for the waiver of certain rights of
the holders of the Notes, the release and discharge of certain claims and
demands by such holders and the payment of certain amounts by the Company to the
holders of the Notes upon the terms set forth in the form of extraordinary
resolution attached hereto as Exhibit A (the “Extraordinary Resolution”).



--------------------------------------------------------------------------------

WHEREAS, in connection with the transactions contemplated by this Agreement and
in accordance with the terms and subject to the conditions hereof, Holders
beneficially owning at least two-thirds of the aggregate principal amount of the
2015 Notes and Holders beneficially owning at least two-thirds of the aggregate
principal amount of the 2023 Notes intend to vote such Notes in favor of the
Extraordinary Resolution;

NOW, THEREFORE, in consideration of the premises and the mutual covenants and
agreements set forth herein, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Parties agree as
follows:

1. Support of the Extraordinary Resolution; Additional Covenants.

 

  (a) Each Holder agrees (i) that the Extraordinary Resolution, when duly passed
at a Meeting, shall be binding on such Holder; (ii) to deliver or cause to be
delivered irrevocably within three Business Days after the date of this
Agreement voting instructions, in such form as specified by the Company, in
favor of the Extraordinary Resolution at the Meeting at which the Extraordinary
Resolution is to be submitted in respect of the principal amount of each series
of Notes held by such Holder as set forth on the signature page of such Holder
or over which such Holder has voting power; provided such instruction shall
cease to be irrevocable and shall become void and of no further force and effect
automatically upon termination of this Agreement; (iii) to the extent permitted
under the terms of the Fiscal and Paying Agency Agreement, to waive compliance
with all covenants contained in the Fiscal and Paying Agency Agreement (other
than those applicable to the Company’s or the Guarantor’s obligations hereunder)
and to forebear from exercising their rights thereunder resulting from any
default or event of default so long as this Agreement is in effect; and (iv) to
cooperate in good faith in satisfying any other conditions required for the
passage of the Extraordinary Resolution and the consummation of the transactions
contemplated thereby (the “Transactions”), including effecting the voting
commitments hereunder and the negotiation of any documents or agreements to be
executed or implemented in connection therewith, or otherwise contemplated
thereby, each of which documents and agreements shall be consistent in all
material respects with this Agreement and the Extraordinary Resolution (all such
proxies, instructions, documents and agreements, collectively, the “Transaction
Documents”).

 

  (b)

Each Holder agrees that it shall not (i) take any action that would cause the
acceleration of the payment of principal of or interest on the Notes other than
in connection with the liquidation referred to in section 6(b) and except as a
result of the Chapter 11 Case of the Guarantor; (ii) propose, vote for, consent
to, support or participate in the formulation of any plan or resolution other
than Transactions, the Extraordinary Resolution and the Transaction Documents;
(iii) other than as provided in Section 6(b) below, directly or indirectly seek,
solicit, support or encourage any plan or resolution, including

 

2



--------------------------------------------------------------------------------

 

but not limited to any decree or order for relief in respect of any of the
Company, the Guarantor or GM Canada in an involuntary case under any applicable
bankruptcy, insolvency or other similar law now or hereafter in effect, or
appointing a receiver, liquidator, assignee, custodian, trustee, sequestrator
(or similar official) of the Company, the Guarantor or GM Canada or for any
substantial part of its property, or ordering the winding-up or liquidation of
its affairs, other than the Transactions, the Extraordinary Resolution and the
Transaction Documents, or any plan or resolution that reasonably could be
expected to prevent, delay or impede the successful passage of the Extraordinary
Resolution or implementation of the Transactions; or (iv) directly or indirectly
sell, assign, pledge, hypothecate, grant an option on, or otherwise dispose of
(each, a “Transfer”) or permit to subsist any pledge or security interest (save
in the normal course of prime brokerage activity) over any of the Notes held by
such Holder on the date hereof; provided, however, that any Holder may Transfer
any of such Notes to any entity that executes and delivers to the Company a duly
executed counterpart of this Agreement. This Agreement shall in no way be
construed to preclude any Holder from acquiring additional Notes; provided,
however, that any such additional Notes shall automatically be deemed to be
subject to all of the terms of this Agreement.

 

  (c) The Company agrees (i) following the giving of the notice in accordance
with clause (ii) of this Section 1(c), to convene the Meeting at the earliest
time practicable under the terms of the Fiscal and Paying Agency Agreement for
the purpose of passing the Extraordinary Resolution in accordance with the
requirements of the Fiscal and Paying Agency Agreement, including, without
limitation, the requirements of Schedule 4 (Provisions for Meetings of
Noteholders) to the Fiscal and Paying Agency Agreement; (ii) within three
Business Days after the date of this Agreement to give a notice in respect of
the Meeting to holders of the Notes for the purpose of passing the Extraordinary
Resolution, which notice shall specify the place, day and hour of the Meeting in
accordance with the requirements of the Fiscal and Paying Agency Agreement;
(iii) to take, or cause to be taken, all actions, and to do, or cause to be
done, all things necessary, proper or advisable under applicable laws and
regulations to facilitate the compliance by the Holders with their obligations
in Section 1(a) of this Agreement; (iv) to otherwise take, or cause to be taken,
all actions, and to do, or cause to be done, all things necessary, proper or
advisable under applicable laws and regulations to satisfy all conditions
required to be satisfied by the Company and the Paying Agent under the Fiscal
and Paying Agency Agreement (including the schedules thereto) for the passage of
the Extraordinary Resolution and the consummation of the Transactions, (v) to
provide written confirmation to the Holders in the event that the Company elects
not to move forward with the Transactions, and (vi) to cooperate in good faith
in satisfying any other conditions required for the passage of the Extraordinary
Resolution and the consummation of the Transactions, including the negotiation
of the Transaction Documents, all of which shall be consistent in all material
respects with this Agreement and the Extraordinary Resolution.

 

3



--------------------------------------------------------------------------------

  (d) The Company, GMCL and the Holders agree within three Business Days after
the date of this Agreement to establish an escrow account and enter into an
escrow agreement with an escrow agent mutually satisfactory to the Parties,
which agreement shall incorporate the terms of Exhibit B hereto (“Escrow
Agreement”).

 

  (e) The Holders agree not to object to the treatment of unsecured creditors
previously disclosed in the Current Report on Form 8-K filed by the Guarantor on
May 28, 2009.

2. Amounts Payable. The Company agrees that upon approval of the Extraordinary
Resolution, it shall pay the amounts specified therein in accordance therewith
(the “Consent Fee”). The Company further agrees that within three business days
after the approval of the Extraordinary Resolution, the Canadian Entities shall
reimburse affiliates of Aurelius Capital Management, LP, Appaloosa Management
L.P. and Fortress Investment Group LLC for legal fees and costs in the amount of
US$2,000,000.

3. Termination of Agreement. This Agreement shall terminate or be terminable, as
follows (such date of termination, the “Termination Date”): (i) by any Holder
upon written notice to the Company on or after July 9, 2009, unless on or prior
to such date the Meeting has been convened, the Extraordinary Resolution has
been approved and the Company and the Paying Agent have paid of all amounts
specified in the Extraordinary Resolution to the holders of the Notes in
accordance therewith; (ii) by a Party not then in material breach of this
Agreement upon written notice to the other Parties, upon the material breach by
any nonterminating Party of any of the representations, warranties or covenants
contained in this Agreement or the taking of any action by any non-terminating
Party that is otherwise materially inconsistent with this Agreement;
(iii) automatically upon the commencement prior to the date on which the
Extraordinary Resolution is passed of any voluntary or involuntary case
commenced under the Bankruptcy Code (or any proceedings therein), under any
Canadian insolvency statutes, the Companies’ Creditors Arrangement Act (Canada),
the Bankruptcy and Insolvency Act (Canada), or any statute, law, legislation,
rule or regulation in respect of corporate reorganization or which provides for
the appointment of an interim receiver, receiver, receiver and manager or
liquidator, against or involving GM Canada or the Company or any of their assets
or properties; or (iv) by any Holder upon written notice to the Company on or
after the Transactions contemplated in this Agreement shall have been enjoined
or otherwise prohibited by law and such injunction or prohibition is not vacated
or otherwise terminated on or before the 10th day after the effectiveness of
such injunction or prohibition. Upon termination of this Agreement, all
obligations under this Agreement shall terminate and shall be of no further
force and effect; provided, however, that (a) any claim for breach of this
Agreement shall survive termination and all rights and remedies with respect to
such claims shall not be prejudiced in any way; (b) all claims of the Holders
with respect to the Consent Fee or any funds held in escrow under the terms of
the Escrow Agreement as provided therein shall survive termination and all
rights and remedies with respect to such claims shall not be prejudiced in any
way, and (c) all rights and remedies set forth in Section 8 shall survive
termination and shall not be prejudiced in any way. (i) Upon termination of this
Agreement other than as a result of a material breach by the Holders prior to
the date of payment of the Consent Fee to the Holders, or (ii) if after the date
on which the Extraordinary Resolution is passed the Holders are required to
turnover the Consent Fee by reason of any legal proceeding or by reason of any
order or judgment of any court or governmental authority requiring such amounts
be returned to the Company, all direct, indirect or

 

4



--------------------------------------------------------------------------------

derivative claims, causes of action, remedies, defenses, setoffs, rights or
other benefits of the Holders against or from one or more of the Canadian
Entities and the Guarantor except in the case of clause (ii) of this sentence
the individual defendants in the Nova Scotia Proceeding shall be fully preserved
without any estoppel, evidentiary or other effect of any kind or nature
whatsoever, including, without limitation, all claims and causes of action
referred to in Section 5 of this Agreement and the full amount owing under the
Loan Agreements as of the date hereof shall be immediately due and payable
according to their terms as they exist as of the date hereof.

4. Representations and Warranties. Each of the Parties represents and warrants
to each of the other Parties that the following statements are true, correct and
complete as of the date hereof:

(a) Power and Authority. It has all requisite power and authority to enter into
this Agreement and to carry out the transactions contemplated by, and perform
its respective obligations under, this Agreement.

(b) Authorization. The execution and delivery of this Agreement by it and the
performance of its obligations hereunder have been duly authorized by all
necessary action on its part.

(c) Binding Obligation. Upon execution as set forth in Section 10, this
Agreement is the legally valid and binding obligation of it, enforceable against
it in accordance with its terms, except as enforcement may be limited by
bankruptcy, insolvency, reorganization, moratorium or other similar laws
relating to or limiting creditors’ rights generally or by equitable principles
relating to enforceability.

(d) No Conflicts. The execution, delivery and performance by it of this
Agreement do not and shall not (i) violate any provision of law, rule or
regulation applicable to it or its certificate of incorporation, by-laws,
unlimited company agreement or other organizational document or (ii) conflict
with, result in a breach of or constitute (with due notice or lapse of time or
both) a default under, or give rise to a right of, or result in any termination,
cancellation or acceleration of any obligation or to loss of a material benefit
under, any material contractual obligation, covenant or condition to which it is
a party or under its certificate of incorporation or by-laws (or other
organizational documents).

(e) Governmental Consents. The execution, delivery and performance by it of this
Agreement do not and shall not require it to obtain or make any registration or
filing with, consent or approval of, or notice to, or other action to, with or
by, any supranational, national, Federal, state, local, municipal, foreign or
provincial government or any court of competent jurisdiction, tribunal, judicial
or arbitral body, administrative or regulatory agency (including any stock
exchange), public authority, commission or board or other governmental
department, bureau, branch, agency, or any instrumentality of any of the
foregoing, including, without limitation, the United States Treasury, the
Bankruptcy Court or any other United States or Canadian court of competent
jurisdiction, or any other third party, which has not already been obtained.

 

5



--------------------------------------------------------------------------------

(f) No Proceedings. There is no civil, criminal, administrative or arbitral
action, suit, claim, hearing, investigation or proceeding pending or, to the
knowledge of such Party, threatened, against such Party or any of its affiliates
or subsidiaries that questions the validity of this Agreement or any action
taken or to be taken by such Party in connection with the performance or
consummation of any transactions contemplated by this Agreement.

(g) Signing Holders. If the undersigned is a Holder, (i) the undersigned is
either (A) a “qualified institutional buyer” as defined in Rule 144A promulgated
under the Securities Act of 1933, as amended or (B) if resident in Canada, an
“accredited investor” as defined in National Instrument 45-106 – Prospectus and
Registration Exemptions; (ii) the undersigned has such knowledge and experience
in financial and business affairs that the undersigned is capable of evaluating
the merits and risks of the Transactions; (iii) the undersigned represents and
warrants that the principal amount of each series of Notes held by such Holder
as set forth on the signature page of such Holder is an accurate amount and that
it is the beneficial owner of such Notes free and clear of all liens or other
encumbrances, including any encumbrances on the right to vote such Notes under
the Fiscal and Paying Agency Agreement; and (iv) the undersigned has the
requisite power and authority to vote and grant proxies to vote the aggregate
principal amount of the Notes represented as beneficially owned by it.

(h) No Other Creditors of the Company. The Company represents and warrants to
the Holders that other than the indebtedness evidenced by the Notes and the Swap
Liability (as defined below), the Company has no outstanding direct or indirect
liability, indebtedness, obligation, commitment, expense, claim, deficiency,
guaranty or endorsement of or by any person or entity of any type, whether
accrued, absolute, contingent, matured, unmatured or otherwise in excess of an
aggregate of US$2,000,000.

5. Certain Claims.

(a) Nova Scotia Proceeding. Upon the execution of this agreement by the Parties
all proceedings in the proceeding in the Supreme Court of Nova Scotia titled
Aurelius Capital Partners, LP et al. v. General Motors Corporation et al., Court
File No. HFX No. 308066 (the “Nova Scotia Proceeding”) shall be held in abeyance
pending the approval of the Extraordinary Resolution by the Holders of the Notes
at the Meeting. Upon the approval of the Extraordinary Resolution at the Meeting
and the payment by the Company and the Paying Agent of the Consent Fee to each
of the Holders in accordance therewith, each Holder hereby releases and
discharges the defendants in the Nova Scotia Proceeding (and the past and/or
present directors, officers, employees, partners, insurers, co-insurers,
controlling shareholders, attorneys, advisers, consultants, accountants or
auditors, personal or legal representatives, predecessors, successors, parents,
subsidiaries, divisions, joint ventures, assigns, spouses, heirs, related and/or
affiliated entities of each of them) from all claims and demands that are raised
in the Nova Scotia Proceeding, and agrees to discontinue the Nova Scotia
Proceeding on a without costs basis. Nothing contained in this Agreement shall
preclude any Holder from pursuing any of the claims raised in the Nova Scotia
Proceeding against any of the Canadian Entities or the Guarantor or any of the
other debtors in the Chapter 11 Cases in the event that the payment of the
Consent Fee is

 

6



--------------------------------------------------------------------------------

successfully challenged by any person in a future proceeding and, as a result,
an amount equal to the Consent Fee has been repaid provided, that, this
Agreement precludes each Noteholder from pursuing any of the claims raised in
the Nova Scotia Proceeding against any of Neil Macdonald, John Stapleton,
Mercedes Michel and Maurita Sutedja (and their respective heirs, administrators
and assigns) in the event that the payment of the Consent Fee is successfully
challenged by any person in a future proceeding.

(b) Intercompany Loan. Upon the approval of the Extraordinary Resolution at the
Meeting and the payment by the Company and the Paying Agent of the Consent Fee
to each of the Holders in accordance therewith, each Holder waives all (and
shall cease to have any) rights and claims against the Company in respect of the
Loan Agreements (as defined below), including with respect to any compromise or
settlement of the loans thereunder, and such Holder’s rights in the Loan
Agreements, and each Holder hereby releases and discharges GM Canada (and its
past and present officers, directors and employees), Neil Macdonald, John
Stapleton, Mercedes Michel and Maurita Sutedja (and their respective heirs,
administrators and assigns) from all claims and demands whatsoever, presently
known or unknown, which the Holders ever had, now have or may hereafter have
against them by reason of claims and demands arising from or in connection with
those certain loan agreements between the Company and GM Canada each dated as of
July 10, 2003 and pursuant to which GM Canada borrowed from the Company the sum
of five hundred fifty-five million, eight hundred sixty thousand Canadian
dollars (C$555,860,000), and the sum of seven hundred seventy-eight million, two
hundred four thousand Canadian dollars (C$778,204,000), respectively
(collectively, the “Loan Agreements”), provided that nothing contained in this
Agreement shall preclude the Holders from pursuing any claim in respect of the
parties and claims otherwise released in this paragraph in the event that the
payment of the Consent Fee is successfully challenged by any person in a future
proceeding. Furthermore, in the event that the payment of the Consent Fee is
successfully challenged by any person in a future proceeding and, as a result,
an amount equal to the Consent Fee has been repaid, the settlement between the
Company and GM Canada of the amount owing under the Loan Agreements as
contemplated by this Transaction shall be null and void and the full amount
owing under the Loan Agreements as of the date hereof shall be immediately due
and payable according to their terms as they exist as of the date hereof.

(c) Other Claims. Upon the approval of the Extraordinary Resolution at the
Meeting and the payment by the Company and the Paying Agent of the Consent Fee
to each of the Holders in accordance therewith, with respect to any other claim
it may have against the Canadian Entities or the Guarantor in its capacity as a
holder of the Notes, each Holder covenants and agrees not to pursue any claim it
may have other than in connection with the advancement of its claim under the
Guarantee, the advancement of its claim against GM Nova Scotia in respect of the
Notes and the Deficiency Claim (each as defined below). Nothing contained in
this Agreement shall preclude the Holder from pursuing any other claim it may
have against the Canadian Entities or the Guarantor or any of the other debtors
in the Chapter 11 Cases in the event that the payment of the Consent Fee is
successfully challenged by any person in a future proceeding. For purposes of
this Agreement, the “Guarantee” shall mean that certain guarantee of the Notes
by the Guarantor included in the Fiscal and Paying Agency Agreement and the
Notes.

 

7



--------------------------------------------------------------------------------

(d) For purposes of clarity, it is understood and agreed that nothing contained
in this Agreement shall: (i) release in any respect whatsoever any claim against
the Company on the Notes or any claim against the Guarantor on the Guarantee, or
(ii) preclude a Holder from pursuing any claim it may have against the Guarantor
or any of the other debtors in the Chapter 11 Cases or any other Party that is
not based on such Holder’s ownership of Notes.

(e) Legal Costs. The defendants in the Nova Scotia Proceeding release and waive
any claim against the Holders for fees and costs related to that proceeding.

6. Stipulations and Acknowledgements.

(a) Acknowledgement of Deficiency Claim and Guarantee Claim. Each of the Parties
hereto hereby expressly acknowledges, agrees and confirms that nothing contained
in this Agreement is in any way intended to, nor shall it in any way operate to,
directly or indirectly, limit, waive, impair or restrict, any rights, interests,
remedies or claims (whether at law or in equity, and whether now or hereafter
existing) which any Holder may have against, or to which any Holder is due or
owed from, the Company in respect of the Notes or the Guarantor in respect of
the Guarantee Claim or the Deficiency Claim (as defined below). Each of the
Company and the Guarantor hereby expressly acknowledges, agrees and confirms
that (i) the Deficiency Claim is a valid and enforceable claim of the Company
and shall be enforceable against the Guarantor as allowed pre-petition general
unsecured claims (the “Allowed Claims”) to the fullest extent permitted under
applicable laws, (ii) the Notes are valid and enforceable claims of the Holders
and shall be enforceable against the Company in their full amount, and (iii) the
Guarantee Claim is a valid and enforceable claim of the Holders and shall be
enforceable against the Guarantor in the Chapter 11 Cases as Allowed Claims to
the fullest extent permitted under applicable laws.

(b) Guarantor Insolvency Claims. The Company and Guarantor stipulate and
acknowledge as follows:

(i) forthwith after execution of this Agreement, the Company shall provide the
Holders with a consent to a bankruptcy order pursuant to the Bankruptcy and
Insolvency Act (Canada), which shall be executed by the duly authorized officers
and directors of the Company in form satisfactory to the Holders. The Holders
are hereby authorized for and on behalf of the Company to add to the executed
consent the court file number for the application for the bankruptcy order once
issued by the relevant court, and proceed to obtain the bankruptcy order. GMCL
agrees to provide all necessary funding to the trustee in bankruptcy of the
Company as may be required for it to administer the estate and to fully advance
the Deficiency Claim (defined below) in the bankruptcy or insolvency proceedings
of the Guarantor, including the payment of a retainer in the amount not to
exceed $100,000, on the date that the Extraordinary Resolution is passed;

 

8



--------------------------------------------------------------------------------

(ii) holders of the 2015 Notes and the 2023 Notes would and shall be entitled to
a general unsecured claim in the bankruptcy or insolvency proceedings of the
Guarantor for the full amount of the outstanding principal, interest and costs
due on such Notes by virtue of the Guarantor’s Guarantee (the “Guarantee
Claim”);

(iii) the trustee in bankruptcy of the Company would and shall be entitled to a
general unsecured claim for contribution for any amounts unpaid to the Company’s
creditors, namely the amount outstanding under the Notes, the Swap Liability
(defined below) and any other liabilities (collectively, a “Deficiency Claim”),
in the bankruptcy and insolvency proceedings of the Guarantor;

(iv) for greater certainty, the Consent Fee payment does not reduce, limit or
impair the Notes, the Guarantee Claim or the Deficiency Claim;

(v) the Guarantor confirms that its only claim against the Company is the Swap
Liability. If for any reason any portion of the Deficiency Claim is disallowed,
the Guarantor agrees that the Swap Liability is subordinated to the prior,
indefeasible payment in full of the Notes. In any event, any and all other
undisclosed indebtedness, claims, liabilities or obligations of the Company to
the Guarantor other than the Swap Liability are subordinated to the prior,
indefeasible payment in full of the Notes. To the extent of the subordination
provided for herein, the Guarantor agrees that should it receive any payments
from the Company or a trustee in bankruptcy of the Company, it will hold such
payment in trust and immediately pay over such amounts to the paying agent for
the Notes;

(vi) the Guarantor shall not assert any right of set-off in respect of the
Deficiency Claim; and

(vii) the Guarantor agrees and covenants that it will not take any action or
assert any position inconsistent with this Section 6 and, if called upon by the
Holders, will confirm its agreement with the positions confirmed herein in
writing or at a court hearing as reasonably requested by the Holders.

For purposes of this Agreement, “Swap Liability” shall mean the obligations of
the Company to the Guarantor, under currency swap arrangements between the
Guarantor and the Company.

7. Non-Public Information. The Holders hereby acknowledge that: (i) each of the
Company and the Guarantor may be, and each Holder is proceeding on the
assumption that the Company and the Guarantor are, in possession of material,
non-public information concerning themselves and their respective direct and
indirect subsidiaries (the “Information”) which is not or may not be known to
the Holders and that neither the Company nor the Guarantor has disclosed to the
Holders; (ii) each Holder is voluntarily assuming all risks associated with the
Transactions and expressly warrants and represents that (x) neither the Company
nor the Guarantor has

 

9



--------------------------------------------------------------------------------

made, and except as expressly provided in this Agreement, each Holder disclaims
the existence of or its reliance on, any representation by the Company or the
Guarantor concerning the Company, the Guarantor or the Notes and (y) except as
expressly provided in this Agreement, it is not relying on any disclosure or
non-disclosure made or not made, or the completeness thereof, in connection with
or arising out of the Transactions, and therefore has no claims against the
Company or the Guarantor with respect thereto; (iii) if any such claim may
exist, each Holder, recognizing its disclaimer of reliance and reliance by the
Company and the Guarantor on such disclaimer as a condition to entering into the
Transactions, covenants and agrees not to assert it against the Company, the
Guarantor or any of their respective officers, directors, shareholders,
partners, representatives, agents or affiliates; and (iv) neither the Company
nor the Guarantors shall have any liability, and each Holder waives and releases
any claim that such Holder might have against the Company, the Guarantor or any
of their respective officers, directors, shareholders, partners,
representatives, agents and affiliates whether under applicable securities law
or otherwise, based on the knowledge, possession or nondisclosure by the Company
or the Guarantors to each Holder of the Information. Each Holder further
represents and acknowledges that is has received and reviewed (a) a copy of the
prospectus, dated April 27, 2009, as amended and supplemented to date (or if
resident in Canada, a copy of the Canadian offering memorandum dated April 27,
2009 which incorporates the prospectus, as amended and supplemented to date),
relating to the offers by the Company and the Guarantor to exchange certain
series of securities, including the Notes, which includes and incorporates by
reference material public information concerning the Company and the Guarantors
and (b) the Form 8-K filed by the Guarantor on May 28, 2009 relating to the
proposed sale by the Guarantor of substantially all of its assets pursuant to
Section 363(b) of the U.S. Bankruptcy Code.

8. Specific Performance. Each of the Parties hereto recognizes and acknowledges
that a breach by any of the Parties hereto of any covenants or agreements
contained in this Agreement will cause the other Parties to sustain damages for
which such Parties would not have an adequate remedy at law for money damages,
and therefore each Party hereto agrees that in the event of any such breach the
other Parties shall be entitled to the remedy of specific performance of such
covenants and agreements and injunctive and other equitable relief in addition
to any other remedy to which such Parties may be entitled, at law or in equity.

9. Remedies Cumulative. All rights, powers and remedies provided under this
Agreement or otherwise available in respect hereof at law or in equity shall be
cumulative and not alternative, and the exercise of any right, power or remedy
thereof by any Party shall not preclude the simultaneous or later exercise of
any other such right, power or remedy by such Party.

10. Effectiveness; Amendments. This Agreement shall not become effective and
binding on a Party unless and until a counterpart signature page to this
Agreement has been executed and delivered by such Party. Except as otherwise
provided herein, once effective, this Agreement may not be modified, amended or
supplemented except in a writing signed by each of the Parties hereto.

11. No Waiver. The failure of any Party hereto to exercise any right, power or
remedy provided under this Agreement or otherwise available in respect hereof at
law or in equity, or to insist upon compliance by any other Party hereto with
its obligations hereunder, and any custom or practice of the Parties at variance
with the terms hereof, shall not constitute a waiver by such Party of its right
to exercise any such or other right, power or remedy or to demand such
compliance.

 

10



--------------------------------------------------------------------------------

12. No Admission. Neither this Agreement nor the settlement contained herein,
nor any act performed or document executed pursuant to or in furtherance of this
Agreement or the settlement: (a) is or may be deemed to be or may be used as an
admission of, or evidence of, the validity of any claims released pursuant to
Section 5 above, or of any wrongdoing or liability of or damage by any of the
Parties hereto or their directors; or (b) is or may be deemed to be or may be
used as an admission of, or evidence of, any fault or omission of any of the
Parties hereto or their respective directors in any civil, criminal or
administrative proceeding in any court, administrative proceeding in any court,
administrative agency or other tribunal. The Parties and the Released Persons
may file this Agreement and Exhibits in any action that may be brought against
them in order to support a defense or counterclaim based on principles of res
judicata, collateral estoppel, release, good faith settlement, judgment bar or
reduction, or any other theory of claim preclusion or issue preclusion or
similar defense or counterclaim.

13. Governing Law; Jurisdiction. This Agreement shall be governed by, and
construed in accordance with, the laws of the State of New York, regardless of
the laws that might otherwise govern under applicable principles of conflict of
laws of the State of New York. The Parties hereby irrevocably and
unconditionally submit to the jurisdiction of any federal or state court located
within the borough of Manhattan of the City, County and State of New York over
any dispute for purposes of any action, suit or proceeding arising out of or
relating to this Agreement or any of the transactions contemplated hereby. Each
party irrevocably waives any objection it may have to the venue of any action,
suit or proceeding brought in such court or to the convenience of the forum.

14. Notices. All notices and consents hereunder shall be in writing and shall be
deemed to have been duly given upon receipt if personally delivered by courier
service, messenger, facsimile, or by certified or registered mail, postage
prepaid return receipt requested, to the following addresses, or such other
addresses as may be furnished hereafter by notice in writing, to the following
parties:

If to any one Holder, to:

such Holder at the address shown for such Holder on the applicable signature
page hereto, to the attention of the person who has signed this Agreement on
behalf of such Holder

 

11



--------------------------------------------------------------------------------

with copies to:

Greenberg Traurig, LLP

200 Park Avenue

New York, NY 10166

Facsimile No.: (212) 801-9362

  Attn: Bruce R. Zirinsky

    Clifford E. Neimeth

    Anthony J. Marsico

And

Fried, Frank, Harris, Shriver & Jacobson LLP

One New York Plaza

New York, NY 10004

Facsimile No.: (212) 859-8583

Attn: Brian D. Pfeiffer

If to the Company, to:

General Motors Nova Scotia Finance Company

1300-1969 Upper Water Street

Purdy’s Wharf Tower Tower II

Halifax, Nova Scotia, Canada B3J 3R7

Facsimile No.: (905) 644-7319

  Attn: Chief Executive Offer, Chief Financial Officer and

    Principal Accounting Officer

with a copy to:

Weil, Gotshal & Manges LLP

767 Fifth Avenue

New York, NY 10153

Facsimile No.: (212) 310-8007

Attn: Todd R. Chandler

15. Representation by Counsel. Each Party acknowledges that it has been
represented by counsel in connection with this Agreement and the transactions
contemplated by this Agreement. Accordingly, any rule of law or any legal
decision that would provide any Party with a defense to the enforcement of the
terms of this Agreement against such Party based upon lack of legal counsel
shall have no application and is expressly waived.

16. Consideration. It is hereby acknowledged by the Parties that, other than the
agreements, covenants, representations and warranties of the Parties, as more
particularly set forth herein, no consideration shall be due or paid to the
Company for their agreement to use their commercially reasonable efforts to
consummate the Transactions and the Extraordinary Resolutions in accordance with
the terms and conditions of this Agreement.

 

12



--------------------------------------------------------------------------------

17. Headings. The headings of the sections and subsections of this Agreement are
inserted for convenience only and shall not affect the interpretation hereof.

18. Successors and Assigns. This Agreement is intended to bind and inure to the
benefit of the Parties and their respective permitted successors, assigns,
heirs, executors, administrators and representatives.

19. Several, Not Joint, Obligations. The agreements, representations and
obligations of the Parties under this Agreement are, in all respects, several
and not joint.

20. Prior Negotiations. This Agreement supersedes all prior negotiations with
respect to the subject matter hereof but shall not supersede the Extraordinary
Resolution or the Transaction Documents.

21. Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed an original and all of which shall constitute one
and the same Agreement. Delivery of an executed signature page of this Agreement
by facsimile or e-mail shall be as effective as delivery of a manually executed
signature page of this Agreement.

22. No Third-Party Beneficiaries. Unless expressly stated herein, this Agreement
shall be solely for the benefit of the Parties, and no other person or entity
shall be a third party beneficiary hereof.

23. Severability. Any provision of this Agreement which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof or affecting the validity or enforceability of such
provision in any other jurisdiction.

24. Additional Parties. Without in any way limiting the provisions hereof,
additional holders of the Notes may elect to become Parties by executing and
delivering to the Company a counterpart hereof. Such additional holder shall
become a party to this Agreement as a Holder in accordance with the terms of
this Agreement.

 

13



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the Parties has caused this Agreement to be executed
and delivered by its duly authorized officer as of the date first above written.

 

GENERAL MOTORS NOVA SCOTIA FINANCE COMPANY By:   /s/ Neil J. Macdonald   Name:  
Neil J. Macdonald   Title:   Secretary GENERAL MOTORS CORPORATION By:   /s/ Ray
G. Young   Name:   Ray G. Young   Title:   Chief Financial Officer GENERAL
MOTORS OF CANADA LIMITED By:   /s/ Neil J. Macdonald   Name:   Neil J. Macdonald
  Title:   Vice President GM NOVA SCOTIA INVESTMENTS LTD. By:   /s/ Neil J.
Macdonald   Name:   Neil J. Macdonald   Title:   Secretary

Signature Page to Lockup Agreement



--------------------------------------------------------------------------------

HOLDERS: AURELIUS CAPITAL PARTNERS, LP By:   Aurelius Capital GP, LLC, its
General Partner By:   /s/ Dan Gropper Dan Gropper

Managing Director

Principal amount of 2015 Notes held: £17,822,000

Principal amount of 2023 Notes held: £41,480,000 Date: June 1, 2009

Address:

 

535 Madison Avenue

22nd Floor

New York, NY 10022

Attention: Dan Gropper

Fax: 212-786-5870

Signature Page to Lockup Agreement



--------------------------------------------------------------------------------

  HOLDERS:   AURELIUS CAPITAL MASTER, LTD.   By:    Aurelius Capital Management,
LP, solely as investment manager and not in its individual capacity       By:  
/s/ Dan Gropper       Dan Gropper       Managing Director       Principal amount
of 2015 Notes held: £17,424,000       Principal amount of 2023 Notes held:
£38,970,000       Date: June 1, 2008  

Address for Notice:  

 

AURELIUS CAPITAL MASTER, LTD.

c/o Aurelius Capital Management, LP

535 Madison Avenue

22nd Floor

New York NY 10022

 

Registered Office:  

 

AURELIUS CAPITAL MASTER, LTD.

c/o GlobeOp Financial Services (Cayman)

Limited

45 Market Street, Suite 3205

2nd Floor, Gardenia Court

Camana Bay, West Bay Road South

Grand Cayman KYI-9003

 

Attention: Dan Gropper

Fax: 212-786-5870



--------------------------------------------------------------------------------

HOLDERS:

 

Drawbridge DSO Securities LLC By:    /s/ Constantine M. Dakolias  

Constantine M. Dakolias

President

Principal amount of 2015 Notes held: £111,600,000.00

Date: May 31, 2009

1345 Avenue of the Americas, 46th Floor

New York, New York 10105

Attention: Constantine M. Dakolias

Fax: (212) 798-6099

Drawbridge OSO Securities LLC By:   /s/ Constantine M. Dakolias  

Constantine M. Dakolias

President

Principal amount of 2015 Notes held: £12,400,000.00

Date: May 31, 2009

1345 Avenue of the Americas, 46th Floor

New York, New York 10105

Attention: Constantine M. Dakolias

Fax: (212) 798-6099

FCOF UB Securities LLC

By:   /s/ Constantine M. Dakolias  

Constantine M. Dakolias

President

Principal amount of 2015 Notes held: £9,500,000.00

Principal amount of 2023 Notes held: £5,500,000.00

Date: May 31, 2009

1345 Avenue of the Americas, 46th Floor

New York, New York 10105

Attention: Constantine M. Dakolias

Fax: (212) 798-6099

GM Lock Up Agreement May 31, 2009



--------------------------------------------------------------------------------

HOLDERS: Appaloosa Investment Limited Partnership I By:   /s/ James E. Bolin  
Name:   James E. Bolin   Title:   Partner Principal amount of 2015 Notes held:
£15,181,000 Principal amount of 2023 Notes held: £22,696,000 Date: 6/1/09   c/o
Appaloosa Management LP         51 JFK Parkway, 2nd Fl         Short Hills, NJ
07078 Attention: James Bolin Fax: (973) 701-7055 Palomino Fund Ltd. By:   /s/
James E. Bolin   Name:   James E. Bolin   Title:   Partner Principal amount of
2015 Notes held: £22,187,000 Principal amount of 2023 Notes held: £33,171,000
Date: 6/1/09   c/o Palomino Fund Ltd.         51 JFK Parkway, 2nd Fl       
 Short Hills, NJ 07078 Attention: James Bolin Fax: (973) 701-7055

Signature Page to Lockup Agreement



--------------------------------------------------------------------------------

Thoroughbred Master Ltd. By:   /s/ James E. Bolin   Name:   James E. Bolin  
Title:   Partner Principal amount of 2015 Notes held: £11,306,000 Principal
amount of 2023 Notes held: £18,457,000 Date: 6/1/09   c/o Thoroughbred Master
Ltd.         51 JFK Parkway, 2nd Fl         Short Hills, NJ 07078 Attention:
James Bolin Fax: (973) 701-7055

Thoroughbred Fund LP

By:   /s/ James E. Bolin   Name:   James E. Bolin   Title:   Partner Principal
amount of 2015 Notes held: £10,828,000 Principal amount of 2023 Notes held:
£17,676,000 Date: 6/1/09   c/o Thoroughbred Fund LP         51 JFK Parkway, 2nd
Fl         Short Hills, NJ 07078 Attention: James Bolin Fax: (973) 701-7055

Signature Page to Lockup Agreement



--------------------------------------------------------------------------------

HOLDERS: Elliot International, L.P., By: Elliott International Capital Advisors
Inc. – As attorney-in-fact By:   /s/ Elliot Greenberg   Elliot Greenberg, Vice
President Principal amount of 2015 Notes held: £46,200,000 Principal amount of
2023 Notes held: £2,400,000 Date: May 31, 2009 c/o Elliot Management Corporation
712 Fifth Avenue New York, NY 10019 Attention: Didric Cederholm Fax: (212)
586-9461 The Liverpool Limited Partnership By: Liverpool Associates Ltd. – As
General Partner By:   /s/ Elliot Greenberg   Elliot Greenberg, Vice President
Principal amount of 2015 Notes held: £20,800,000 Principal amount of 2023 Notes
held: £1,600,000 Date: May 31, 2009 c/o Elliot Management Corporation 712 Fifth
Avenue New York, NY 10019 Attention: Didric Cederholm Fax: (212) 586-9461

Signature Page to Lockup Agreement



--------------------------------------------------------------------------------

Exhibit A

Extraordinary Resolution

Set out below in a combination form is the text of the Extraordinary Resolution.
For clarity, the opening text for the Extraordinary Resolution in respect of
each series has been set out separately.

For the 2015 Notes:

“THAT THIS MEETING (the “2015 Meeting”) of the holders of the 2015 Notes (the
“2015 Holders”) and benefiting from the provisions of the fiscal and paying
agency agreement among General Motors Nova Scotia Finance Company (the
“Company”), General Motors Corporation, Deutsche Bank Luxembourg S.A. (the
“Fiscal Agent”) and Banque Générale du Luxembourg S.A. (the “Paying Agent” and
together with the Fiscal Agent, the “Agents”) dated as of July 10, 2003 (the
“Fiscal and Paying Agency Agreement”), by Extraordinary Resolution (the
“Extraordinary Resolution”), HEREBY:”

For the 2023 Notes:

“THAT THIS MEETING (the “2023 Meeting”) of the holders of the 2023 Notes (the
“2023 Holders”) and benefiting from the provisions of the fiscal and paying
agency agreement among General Motors Nova Scotia Finance Company (the
“Company”), General Motors Corporation, Deutsche Bank Luxembourg S.A. (the
“Fiscal Agent”) and Banque Générale du Luxembourg S.A. (the “Paying Agent” and
together with the Fiscal Agent, the “Agents”) dated as of July 10, 2003 (the
“Fiscal and Paying Agency Agreement”), by Extraordinary Resolution (the
“Extraordinary Resolution”), HEREBY:”

For the 2015 and 2023 Notes (each series voting separately)

RESOLVES by special quorum an Extraordinary Resolution in accordance with the
proviso to paragraph 5 of Schedule 4 of the Fiscal and Paying Agency Agreement
to authorize and direct the addition of a new provision at the end of, and
forming part of, Condition 6 of Schedule 1 of the Fiscal and Paying Agency
Agreement, which also forms a part of the Global Notes representing the 2015
Notes and the 2023 Notes, as follows:

“Certain Claims

Upon the approval of the Extraordinary Resolution at the Meeting and the payment
by the Company and the Paying Agent of the Consent Fee to each of the
Noteholders in accordance therewith, each Noteholder hereby releases and
discharges the defendants in the Nova Scotia Proceeding (and the past and/or
present directors, officers, employees, partners, insurers, co-insurers,
controlling shareholders, attorneys, advisers, consultants, accountants or
auditors, personal or legal representatives, predecessors, successors, parents,
subsidiaries, divisions, joint ventures, assigns, spouses, heirs, related and/or
affiliated entities of each of them) from all claims and demands that are raised
in the proceeding in the Supreme Court of Nova Scotia titled Aurelius Capital
Partners, LP v.

 

A-1



--------------------------------------------------------------------------------

General Motors Corporation et al, Court File No. HFX No. 308066 (the “Nova
Scotia Proceeding”), and agrees to discontinue the Nova Scotia Proceeding on a
without costs basis. Nothing contained in this Extraordinary Resolution shall
preclude any Noteholder from pursuing any of the claims raised in the Nova
Scotia Proceeding against any of the Canadian Entities or the Guarantor or any
of the other debtors in the Chapter 11 Cases in the event that the payment of
the Consent Fee is successfully challenged by any person in a future proceeding
and, as a result, an amount equal to the Consent Fee has been repaid; provided,
that, this Extraordinary Resolution precludes each Noteholder from pursuing any
of the claims raised in the Nova Scotia Proceeding against any of Neil
Macdonald, John Stapleton, Mercedes Michel and Maurita Sutedja (and their
respective heirs, administrators and assigns) in the event that the payment of
the Consent Fee is successfully challenged by any person in a future proceeding.

Upon the approval of the Extraordinary Resolution at the Meeting and the payment
by the Company and the Paying Agent of the Consent Fee to each of the
Noteholders in accordance therewith, each Noteholder waives all (and shall cease
to have any) rights and claims against the Company in respect of the Loan
Agreements (as defined below), including with respect to any compromise or
settlement of the loans thereunder, and such Noteholder’s rights in the Loan
Agreements, and each Noteholder hereby releases and discharges GM Canada (and
its past and present officers, directors and employees), Neil Macdonald, John
Stapleton, Mercedes Michel and Maurita Sutedja (and their respective heirs,
administrators and assigns) from all claims and demands whatsoever, presently
known or unknown, which the Noteholders ever had, now have or may hereafter have
against them by reason of claims and demands arising from or in connection with
those certain loan agreements between the Company and GM Canada each dated as of
July 10, 2003 and pursuant to which GM Canada borrowed from the Company the sum
of five hundred fifty-five million, eight hundred sixty thousand Canadian
dollars (C$555,860,000), and the sum of seven hundred seventy-eight million, two
hundred four thousand Canadian dollars (C$778,204,000), respectively
(collectively, the “Loan Agreements”), provided that nothing contained in this
Extraordinary Resolution shall preclude the Noteholders from pursuing any claim
in respect of the parties and claims otherwise released in this paragraph in the
event that the payment of the Consent Fee is successfully challenged by any
person in a future proceeding and, as a result, an amount equal to the Consent
Fee has been repaid. Furthermore, in the event that the payment of the Consent
Fee is successfully challenged by any person in a future proceeding, and, as a
result, an amount equal to the Consent Fee has been repaid, the settlement
between the Company and GM Canada of the amount owing under the Loan Agreements
as contemplated by this Transaction shall be null and void and the full amount
owing under the Loan Agreements as of the date hereof shall be immediately due
and payable according to their terms as they exist as of the date hereof.

 

A-2



--------------------------------------------------------------------------------

Upon the approval of the Extraordinary Resolution at the Meeting and the payment
by the Company and the Paying Agent of the Consent Fee to each of the
Noteholders in accordance therewith, with respect to any other claim it may have
against the Canadian Entities or the Guarantor in its capacity as a holder of
the Notes, the Noteholder covenants and agrees not to pursue any claim it may
have other than in connection with the advancement of its claim under the
Guarantee, the advancement of its claim against GM Nova Scotia in respect of the
Notes and the Deficiency Claim (each as defined below). Nothing contained in
this Extraordinary Resolution shall preclude the Noteholder from pursuing any
other claim it may have against the Canadian Entities or the Guarantor or any of
the other debtors in the Chapter 11 Cases in the event that the payment of the
Consent Fee is successfully challenged by any person in a future proceeding. For
purposes of this Extraordinary Resolution, the “Guarantee” shall mean that
certain guarantee of the Notes by the Guarantor included in the Fiscal and
Paying Agency Agreement and the Notes.

Nothing contained in this Extraordinary Resolution is in any way intended to,
nor shall it in any way operate to, directly or indirectly, limit, waive, impair
or restrict, any rights, interests, remedies or claims (whether at law or in
equity, and whether now or hereafter existing) which any Noteholder may have
against, or to which any Noteholder is due or owed from, the Company in respect
of the Notes or the Guarantor in respect of the Guarantee Claim or the
Deficiency Claim (as such terms are defined in the Lock-up Agreement). It is
hereby expressly acknowledged, agreed and confirmed that that (i) the Deficiency
Claim is a valid and enforceable claim of the Company and shall be enforceable
against the Guarantor as allowed pre-petition general unsecured claims (the
“Allowed Claims”) to the fullest extent permitted under applicable laws,
(ii) the Notes are valid and enforceable claims to the Noteholders and shall be
enforceable against the Company in their full amount, and (iii) the Guarantee
Claim is a valid and enforceable claim of the Noteholders and shall be
enforceable against the Guarantor as Allowed Claims to the fullest extent
permitted under applicable laws.

For purposes of clarity, it is understood and agreed that nothing contained in
this Extraordinary Resolution shall: (i) release in any respect whatsoever any
claim against the Company on the Notes or any claim against the Guarantor on the
Guarantee, or (ii) preclude a Noteholder from pursuing any claim it may have
against the Guarantor or any of the other debtors in the Chapter 11 Cases or any
other Party that is not based on such Holder’s ownership of Notes.

The Consent Fee payment does not reduce, limit or impair the Notes, the
Guarantee Claim or the Deficiency Claim.

The Guarantor confirms that its only claim against the Company is the Swap
Liability. If for any reason any portion of the Deficiency Claim is disallowed,
the Guarantor agrees that the Swap Liability is subordinated to the prior,
indefeasible payment in full of the Notes. In any event, any and all other
undisclosed indebtedness, claims, liabilities or obligations of the Company to
the Guarantor other than the Swap Liability are subordinated to the prior,
indefeasible payment in full of the Notes. To the extent of the subordination
provided for herein, the Guarantor agrees that should it receive any payments
from the Company or a trustee in bankruptcy of the Company, it will hold such
payment in trust and immediately pay over such amounts to the paying agent for
the Notes. For purposes of this Extraordinary Resolution, “Swap Liability” shall
mean the obligations of the Company to the Guarantor, under currency swap
arrangements between the Guarantor and the Company.

 

A-3



--------------------------------------------------------------------------------

The Guarantor shall not assert any right of set-off in respect of the Deficiency
Claim.

RESOLVES by special quorum an Extraordinary Resolution in accordance with
Schedule 4 of the Fiscal and Paying Agency Agreement to pay, subject to the
approval of the foregoing Extraordinary Resolution by the requisite Noteholders,
an amount equal to £366.46 per £1,000 of principal amount of the 2015 Notes
outstanding and £380.17 per £1,000 of principal amount of the 2023 Notes
outstanding (the “Consent Fee”), immediately following the approval of the
foregoing Extraordinary Resolution by the requisite Noteholders. The Consent Fee
shall be paid to the common depository by wire transfer, and Euroclear and
Clearstream, as applicable, will credit the relevant accounts of their
participants on the payment date. Payments in respect of Notes not evidenced by
Global Notes shall be made by wire transfer, direct deposit or check mailed to
the address of the holder entitled thereto as such address shall appear on the
register of the Company.

RESOLVES by ordinary quorum an Extraordinary Resolution in accordance with the
proviso to paragraph 5 of Schedule 4 of the Fiscal and Paying Agency Agreement
to authorize and direct the following:

 

  (a) authorizes, directs and empowers the Agents to concur in, approve, and
execute, and do all such deeds, instruments, acts and things that may be
necessary to carry out and give effect to these resolutions;

 

  (b) sanctions, assents to and approves any necessary or consequential
amendment to the Fiscal and Paying Agency Agreement to effect these resolutions;
and

 

  (c) acknowledges that capitalized terms used in these resolutions have the
same meanings as those defined in the Fiscal and Paying Agency Agreement, as
applicable.

 

A-4



--------------------------------------------------------------------------------

Exhibit B

Escrow Term Sheet

 

Escrow Agent    A Canadian institutional trustee mutually satisfactory to the
parties, acting reasonably Deposit    GMCL deposits the Consent Fee (the “Escrow
Amount”) into a segregated account maintained on behalf of GMCL and GM Nova
Scotia and the Holders with the Escrow Agent with a Canadian financial
institution (“Escrow Account #1”) Release upon passing of extraordinary
resolution    Upon receipt by the Escrow Agent of the scrutineer’s report for
the noteholder Meeting evidencing that the Extraordinary Resolution has been
duly passed by the requisite majority of noteholders, the Escrow Agent shall
cause the Escrow Amount to be deposited into a new segregated account opened on
behalf of GM Nova Scotia and maintained by the Escrow Agent with a Canadian
financial institution (“Escrow Account #2”).    Upon deposit of the Escrow
Amount in Account #2, GM Nova Scotia shall be deemed to have acknowledged and
agreed that the loans under the Loan Agreements shall have been settled and
compromised in full subject to the terms of the Lock-Up Agreement.   
Immediately upon the deposit of the Escrow Amount into Account #2, the Escrow
Agent shall release the Escrow Amount and cause the Escrow Amount to be
deposited with the Fiscal Paying Agent into the account specified by the Fiscal
Paying Agent on Schedule A to the Escrow Agreement. Release of funds to GMCL   
The Escrow Agent shall cause the Escrow Amount to be released from Escrow
Account #1 to GMCL and deposited into the account specified by GMCL on Schedule
B to the Escrow Agreement in the following circumstances:    (i) if GM Nova
Scotia and all of the Holders notify the Escrow Agent that the Meeting called
for the passage of the Extraordinary Resolution has failed to occur prior to
July 9, 2009 due to circumstances which are outside GM Nova Scotia’s control and
the Lockup Agreement has been terminated by the Holders; or    (ii) upon receipt
by the Escrow Agent of the scrutineer’s report for the noteholder Meeting
evidencing that after holding the Meeting, the Extraordinary Resolution failed
to be passed by the requisite majority of noteholders.



--------------------------------------------------------------------------------

Release upon Bankruptcy or Failure to hold meeting    Upon receipt of notice by
the Requisite Holders of any of the following events, the Escrow Agent shall
cause the Escrow Amount to be released from Escrow Account #1 to all of the
Holders and deposited into such accounts as may be specified in writing by each
relevant Holder:   

(a)     Bankruptcy, CCAA or any similar proceeding of GM Nova Scotia initiated
directly or indirectly or fomented in any way by GM Nova Scotia or one of its
affiliates;

  

(b)     a bankruptcy, CCAA or any similar proceeding of GMCL initiated directly
or indirectly or fomented in any way by GMCL or one of its affiliates; or

  

(c)     a failure to hold the Meeting by July 9, 2009 due to circumstances which
are within GM Nova Scotia’s control.

   For purposes of this section, “Requisite Holders” means Holders representing
at least 51% of the outstanding principal amount of each series of Notes.
Release upon disputed Material Breach    In the case of a material breach of the
Lockup Agreement other than those referred to above, the Escrow Agent shall
retain the Escrow Amount in Escrow Account #1 until the Escrow Agent receives a
final court order determining that such Material Breach has occurred. In such
circumstances, the Escrow Agent shall pay out the Escrow Amount from Escrow
Account #1 in a manner consistent with such court order (it being understood
that if a Material Breach has occurred, the Escrow Amount shall be paid to the
Holders). Interest    Accrues to benefit of GMCL from date of Escrow Agreement
to June 30, 2009 inclusive; thereafter accrues for the benefit of the Holders.
Currency    British Pounds Fees    All fees of the Escrow Agent shall be for the
account of GMCL. Fees and expenses of the Escrow Agent arising from court
proceedings will be paid by GMCL subject to a right of reimbursement from the
Escrow Amount in the event that GMCL is successful in such court proceedings.

 

2



--------------------------------------------------------------------------------

Indemnity    GMCL (unless broader indemnity required by Escrow Agent).
Termination    The Escrow Agreement shall be entered into no later than
Wednesday June 4, 2009. Definitions    Defined terms shall have the meanings set
out in the Lock-Up Agreement. Governing Law    Ontario

 

3